PER CURIAM.
The Circuit Court of Shannon County modified the custodial portion of a dissolution of marriage decree entered sixteen months earlier so as to enlarge the visitation privileges of plaintiff-father with his three-year-old son.
The original decree granted plaintiff-father visitation with his child two Saturday afternoons each month. The modification order extended the child’s visits with his father so that for nine months of the year the father could keep his son overnight one night each month and during the summer months the child could remain two nights.
We have reviewed the transcript and the briefs of the parties. The judgment of the trial court is based on findings of a change of conditions since the original decree which are not clearly erroneous. No error of law appears and an opinion would have no prec-edential value.
Affirmed pursuant to Rule 84.16.
All concur.